Citation Nr: 1426884	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral metatarsalgia with chronic callus formation, claimed as a foot condition.  

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's currently diagnosed callouses had theirs onset in service, or were otherwise caused or related to the Veteran's active military service.  

2.  The evidence of record fails to establish that the Veteran currently has a recognized low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a foot condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for the Veteran's foot and back conditions, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of the October 2008 letter.  Hence, the October 2008 letter meets the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), and post-service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required.

The Board notes that the Veteran was not provided examinations with regard to his foot and back conditions.  Under 38 C.F.R. § 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence to decide these claims, and a  medical examination or opinion is not necessary to decide the claims for service connection for the Veteran's foot and back conditions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). In the present case, as discussed in further detail below, the competent and probative evidence does not document an indication that the Veteran's current foot condition is related to his active service or a current diagnosis of a  back condition, thus, there is no basis upon which to obtain examinations in connection with these claims.  Accordingly, a VA examination is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through identified notice, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id. 

Competent medical evidence means evidence provided by a person who is qualified through special education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Entitlement to Service Connection for a Foot Condition

In a September 2008 claim, the Veteran asserted that he currently has bilateral metatarsalgia with chronic callus formation that began in and is the result of his active duty service.  

A post service VA treatment record in November 2005 from the Boston VAMC shows that the Veteran was diagnosed by a VA podiatrist with painful calluses on both feet.  As such, the first element of Shedden is met.  

As noted above, the Veteran must have an in-service disease or injury that caused his current diagnosis.  The Veteran claims that his current condition is due to service.  The Board notes that in August 1971 the Veteran was seen in-service for a corn on the 5th digit of his left foot, as well as a bunion on his right toe.  However, there is no indication that his current foot condition is related to his corn or bunion during service.  Moreover, the remainder of the Veteran's service treatment records are absent any complaints of or treatment for a foot condition.  Pertinently, the Veteran's feet were marked as appearing normal on his April 1973 discharge examination.   The Board notes that the Veteran has not submitted any medical evidence indicating that his current foot condition is related to service.  
In this case, the Board places greater weight of probative value on the medical evidence which shows that he currently has been diagnosed with callouses and this disability was shown or diagnosed in service, rather than on  the Veteran's recent statements that  he believes his current foot condition to have had its onset in service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). Moreover, while the Veteran is competent to report symptoms, he is not competent to diagnose a foot condition or relate it to service. Further, he has never asserted that a medical professional in service informed him that he had callouses and there were no documented foot symptoms in service that could be attributed to callouses.

Thus, although a current disability has been established, as noted above, this is not sufficient to warrant service connection. There still must be competent and probative evidence of an in-service disease or injury as well as a nexus between the Veteran's foot condition and his military service.  See Shedden, supra.

Accordingly, in the absence of competent probative evidence indicating a relationship between the Veteran's corn and bunion in service and his currently diagnosed bilateral callouses, and given the absence of any treatment for another foot condition in service, the Board finds that the claim of entitlement to service connection for a bilateral foot condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Entitlement to Service Connection for a Low Back Condition

In a September 2008 claim, the Veteran asserted that he was entitled to service connection for a low back condition.  

With regard to a current low back disability, the competent and probative evidence of record does not document evidence of such.  The Board also notes that, despite the Veteran's assertions that he injured his back when he fell off of a water buffalo in-service, the Veteran's STRs do not document treatment for any low back condition in-service.  

The Board acknowledges the Veteran's complaints of low back pain.  Specifically, in September 2008 the Veteran was treated for a diagnosed with low back pain.  See September 2008 Boston VAMC Treatment Record.  The Board notes that the Veteran is competent to report such observable symptomatology such as back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In light of these circumstances, the Board finds that service connection for the Veteran's low back condition may not be awarded.

ORDER

Entitlement to service connection for bilateral metatarsalgia with chronic callus formation, claimed as a foot condition, is denied.  

Entitlement to service connection for a low back condition is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


